Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered May 30, 1974, convicting her of possession of weapons, etc., as a felony, upon a jury verdict, and imposing sentence. Judgment reversed, on the law and as a matter of discretion in the interest of justice, and indictment dismissed. On the record herein, it was reversible error for the trial court to refuse to make it clear to the jury that the count of possession of weapons, etc., as limited by the People’s bill of particulars, applied only to the time of the incident (see People v Crimmins, 36 NY2d 230). Since appellant has served her sentence, the interest of justice will be accomplished in this case by the dismissal of the indictment (see People v Mitchell, 34 AD2d 690). Latham, Acting P. J., Cohalan, Rabin, Shapiro and Titone, JJ., concur.